Citation Nr: 1821100	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from January 1991 to January 2011.  The service personnel records also reflect that the Veteran had service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which in pertinent part, denied the Veteran's claim seeking service connection for right ear hearing loss.  The Veteran filed a notice of disagreement (NOD) with the denial of this claim in July 2012, and perfected a timely appeal of this decision in August 2014.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing has been associated with the claims file.  

In February 2018, the Veteran filed a VA Form 21-22 appointing the Illinois Department of Veterans Affairs as his representative.


FINDING OF FACT

The Veteran's current right ear hearing loss disability had its onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for right ear  hearing loss disability have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the present appeal, the Veteran contends that he developed hearing loss in his right ear due to exposure to acoustic trauma while serving in the military. Specifically, the Veteran contends that he was exposed to extreme noises and sounds due to the firing of weapons at close proximity during his deployment in Iraq.  See Hearing Transcript, pp. 2-3.  The Veteran also contends that his hearing acuity in his right ear first began to deteriorate in service, and he has experienced ongoing hearing difficulties since his military service.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for right ear hearing loss. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). 

VA specifically defines a hearing loss disability in terms of audiological testing. See 38 C.F.R. § 3.385.  The Veteran submitted VA audiometric reports dated in October 2016 and April 2017, the results of which are in graph form and have not been interpreted by his audiologist.  However, these results are clear and the Board may review them.  In Kelly v. Brown, 7 Vet. App. 471  (1995), it was determined that the United States Court of Appeals for Veterans Claims (Court) could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  The Court, however, implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the October 2016 and April 2017 audiological reports.  The results of the October 2016 report showed puretone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
50
LEFT
20
20
15
20
30

The results of the April 2017 audiometric report showed puretone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
50
LEFT
20
25
20
25
35

Results from these audiological evaluations establish that the Veteran has a current hearing disability in his right ear that satisfies the criteria under 38 C.F.R. § 3.385 (2017).

Turning to the second element required for service connection, the Board notes that the Veteran's military occupational specialties were that of Fire Support Specialist and Cannon Crewman, both of which have a high probability for hazardous noise exposure. See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be accepted for purposes of establishing the in-service event.).  The Veteran's service treatment records also reflect a worsening in his hearing acuity in the right ear throughout his period of service.  As such, the Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his military occupational specialties.

With regard to the third element required for service connection, the Veteran was afforded a VA audiological examination in November 2011, during which time, he was diagnosed with having sensorineural hearing loss in his right ear at the frequency range of 500 to 4000 Hertz.  When asked whether the Veteran's hearing loss was at least as likely as not caused by, or a result of, an event in military service, the examiner indicated that it was.  In reaching this determination, the VA examiner relied on the Veteran's service treatment records which reflected his hearing to be within normal limits at his enlistment audiogram.  According to the VA examiner, audiograms throughout the Veteran's military career "indicate the onset of hearing loss during his military service."  

The Veteran is competent to report when he began experiencing hearing loss and he is competent to report whether he has had hearing loss present since he first experienced his symptoms. The record does not show that the Veteran is inaccurate or not credible as to his reports. 

The Board finds that the evidence is in equipoise as to whether there is a causal relationship between the Veteran's in-service noise exposure, and his current right ear hearing loss.  In light of the Veteran's competent and credible assertions of ongoing hearing loss, the more recent VA audiograms which reflect a diagnosis of hearing loss in the right ear for VA purposes, and the positive November 2011 VA medical opinion relating his hearing loss to his in-service exposure to acoustic trauma, and given that there is no negative medical opinion of record, the Board finds that the weight of the evidence supports a finding that the Veteran has a current hearing loss disability in his right ear that is related to his in-service noise exposure.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  As all three elements of service connection for right ear hearing loss are met, the appeal must be granted.






(CONTINUED ON NEXT PAGE)

ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


